NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30166

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00091-WFN-1

 v.
                                                MEMORANDUM*
ZACHARY WAYNE JONES, AKA Zachary
W. Jones, AKA Kelodragon,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Wm. Fremming Nielsen, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Zachary Wayne Jones appeals pro se from the district court’s order denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see

United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jones contends that the district court overlooked several of his arguments for

release, relied on clearly erroneous facts, inadequately explained its decision to

deny the motion, and may have wrongly treated U.S.S.G. § 1B1.13 as binding.

The record reflects, however, that the district court understood Jones’s arguments

and adequately explained why it believed Jones had not shown extraordinary and

compelling reasons for compassionate release. See Chavez-Meza v. United States,

138 S. Ct. 1959, 1965-67 (2018). Moreover, the court did not rely on any clearly

erroneous facts, and did not cite § 1B1.13 or otherwise indicate that it believed the

Guideline constrained its analysis. In light of the reasons provided by the district

court, it did not abuse its discretion by denying Jones’s motion.

      AFFIRMED.




                                          2                                    21-30166